Citation Nr: 1436578	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disorder.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2006 to April 2006, and from May 2007 to May 2008.  He is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from February 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse testified at hearings before an RO Hearing Officer in October 2010, and the undersigned Veterans Law Judge in June 2014.  Transcripts of both hearings are associated with the record.   At his Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a May 2014 VA addendum opinion regarding the Veteran's headaches, which was considered in the May 2014 supplemental statement of the case; a copy of the June 2014 Board hearing transcript; and the evidence received at the Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's headaches are related to his military service, to include an improvised explosive device (IED) blast during combat in March 2008, and his service-connected disabilities of posttraumatic stress disorder (PTSD) and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for headaches herein constitutes a complete grant of the benefit sought on appeal for this issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he has been suffering from severe headaches as a result of an IED explosion while in service.  He alleges that he was the lead gunner and, at the end of March in 2008, a bomb exploded underneath their vehicle, "causing a big noise, commotion, dust, and just carnage" and he "lost consciousness for a brief time ...."  See June 2014 Hearing Transcript, p. 4.   He added that in about August of the same year, he started getting headaches that he was not having before, which have become more frequent and more intense.  Id. at 5.  Therefore, the Veteran alleges that service connection for headaches is warranted.

The Veteran's service treatment records reflect that February 2007 and July 2007 Pre-Deployment Health Assessments showed no reports of health concerns.

While not documented in the record, the Veteran has reported that, while serving in Iraq in March 2008 as the lead gunner in a convoy, a bomb exploded underneath their vehicle and caused a blast that knocked him around his cage, which resulted in complaints of headaches and ringing of the ears.  The Board notes that the Veteran is the recipient of the Combat Infantryman Badge for engaging or being engaged by the enemy on March 21, 2008, indicating that he engaged in combat during active service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As such incident is consistent with his service in Iraq, his noted combat specialty of convoys, and the receipt of the Combat Infantryman Badge, the Board finds that the Veteran has headaches as a result of such incident.  

A May 2008 Post-Deployment Health Assessment reflects that the Veteran served in the Southwest Asia Theater in Iraq with a combat specialty of convoys from August 2007 to May 2008.  He reported that his health got worse during his deployment and experienced headaches both during deployment and at the current time.  The Veteran also indicated that he had concerns about possible exposure or events during deployment that he felt may affect his health with respect to headaches.

Furthermore, an August 2008 VA Traumatic Brain Injury (TBI) screening, the Veteran reported that he experienced an IED blast that resulted in loss of consciousness and being dazed.  He further reported that headaches began or got worse afterwards, and that he was still currently experiencing such headaches.  In fact, the Veteran indicated that such headaches had been present for three months or longer. 

In a December 2008 VA general examination, the Veteran reported that, following the IED blast in March 2008, he had been experiencing headaches that occurred at least once or twice a day, last between a few seconds to a half hour, and are located around the bitemporal area to the back of the head.  The examiner diagnosed headaches, probably status post-concussion.  

Various VA outpatient treatment notes post-service document complaints and diagnoses of headaches.  Specifically, in December 2008, it was noted that the Veteran's headaches were about the same, but the frequency decreased.  He has headaches one to two times a week and they are located on both sides of his head and in the back.  In May 2010, the Veteran reported that he noticed intense frequent headaches about two months after the IED blast.  VA records dated through April 2011 reflect a diagnosis of headaches.  

At a July 2010 VA Traumatic Brain Injury (TBI) examination, the Veteran reported that his headaches began in June 2007 as a result of ringing noise caused by equipment in Iraq, and have remained stable since such time.  The examiner also noted the in-service IED blast and the Veteran's treatment for headaches following the incident.  Headaches were diagnosed and the examiner found that such were less likely as not caused by or a result of a TBI.  Specifically, he noted that a September 2008 record reflects that the Veteran reported having headaches for the prior 1.5 years, which would have been prior to the IED blast, and in subsequent records, the Veteran did not report headaches as a problem.  It was also noted that, in a May 2010 visit, the Veteran reported experiencing headaches two months after the blast, but the examiner observed that headaches usually begin within 48 hours of the injury.  He also noted that the Veteran's report of the duration of his headaches are not typical for headaches.  The examiner further determined that the Veteran had a TBI by history, but his current symptoms were unrelated, and noted that he had discussed how mental health difficulties can contribute to the current symptoms.  In this regard, the examiner noted that the Veteran was diagnosed with PTSD and depression.  The Board further observes that service connection is in effect for PTSD as a result of the March 2008 IED incident.

In a May 2014 addendum opinion, which was based on a review of the record, the examiner stated that the Veteran's claimed headache condition was less likely than not incurred in or caused by the claimed in-service injury.  She noted the Veteran's reports of headaches in April 2008 and August 2008, as discussed above.  The examiner also cited a September 2008 record in which it was noted that the Veteran's ringing in the ears may trigger his headaches, the frequency had increased since April 2008, he had been experiencing them for the past 1.5 years, and a diagnosis of probable tension headaches was provided.  The Board parenthetically notes that the Veteran is service-connected for tinnitus.  She further noted the Veteran's report of headaches in December 2008, but that he denied such in May 2010.  The examiner also stated that such VA records indicate that the Veteran followed up with a private provider for his headaches; however, no records showing such treatment was contained in the record and there was no chronic headache condition noted at the current time.

However, subsequent to the May 2014 opinion, the Veteran submitted additional evidence consisting of private treatment records dated in April 2014 that reflect treatment for migraine headaches.

Based on the foregoing, the Board finds that, in resolving all doubt in his favor, the Veteran's headaches are related to his military service, to include the IED blast during combat in March 2008, and his service-connected disabilities of PTSD and tinnitus.  In this regard, as discussed previously, the Veteran reported headaches upon his May 2008 Post-Deployment Health Assessment and at the August 2008 TBI screening.  Furthermore, while he reported experiencing headaches for the prior 1.5 years in September 2008, he also indicated at his July 2010 VA examination that such headaches began in June 2007 a result of ringing noise caused by equipment in Iraq, which is the same general time period as his report in September 2008.  Moreover, he and his spouse have competently and credibly testified to a continuity of headache symptomatology.  Specifically, during his June 2014 testimony, the Veteran stated that prior to serving in Iraq, he had not experienced headaches to the degree and frequency he experienced after the deployment.  The Veteran's wife testified that when the Veteran came back from service, he would have these headaches, like migraines, frequently, and that the first time she became aware of this was after the Veteran came back from service.  She added that the Veteran consistently experienced these kinds of headaches since the end of his service.  Furthermore, the record, to specifically include the July 2010 VA examination and a September 2008 VA treatment record cited by the May 2014 VA examiner, suggests that the Veteran's headaches may be related to his service-connected PTSD and/or tinnitus.  

The Board is cognizant that the July 2010 and May 2014 VA examiners found that the Veteran's headaches are unrelated to a TBI and that he does not have a current headache condition.  However, as previously discussed, the remainder of the evidence suggests that the Veteran's headaches had their onset during service and have continued to the present time.  Moreover, both examiners suggested that the Veteran's headaches are related to his service-connected disabilities of PTSD and tinnitus.  Finally, subsequent to the May 2014 VA examiner's opinion that the Veteran did not have a current chronic headache condition, a private April 2014 treatment record was obtained, which reflects ongoing treatment for migraine headaches.

In this regard, the Board notes that migraine headaches are subject to presumptive service connection if manifested to a compensable degree within one year of service discharge.  In the instant case, while migraine headaches were not diagnosed until 2014, the Board nonetheless finds that the Veteran and his spouse have competently and credibly testified to a continuity of headache symptomatology that has subsequently resulted in a diagnosis of migraine headaches.  

Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, the February 2014 statement of the case reflects consideration of VA treatment records dated through January 2014; however, the most recent records are dated in April 2011.  Additionally, in his March 2014 substantive appeal via VA Form 9, the Veteran states that he started complaining about his back in October 2008, and that he has been receiving treatment for his back since that time.  The Veteran further claims that the evidence the VA shows in the file is inaccurate and that "the records from Dr. Higgs-Coulthard are from [October 2008 through April 2011]."  However, the only records from such physician are dated in April 2010 and April 2014.  Thus, on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his back disorder, to specifically include all relevant dates of treatment from Dr. Higgs-Coulthard.  Thereafter, all identified records to include VA treatment records dated from April 2011 to the present and any outstanding records from Dr. Higgs-Coulthard, should be obtained for consideration in the Veteran's appeal.

The Veteran alleges that his current back disorder is the result of carrying heavy ruck pack and wearing body armor.  Additionally, as noted previously, he was involved in an incident in which an IED hit his convoy.  In this regard, while the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to his back, he did report experiencing numbness or tingling in the hands or feet on his May 2008 Post-Deployment Health Assessment.
 
At an April 2011 VA examination, the examiner noted that the Veteran had disc degeneration at L4-L5, manifested by diffuse loss of signal and mild loss of disc height.  There was also mild developmental narrowing of the thecal sac within the lower lumbar spine.  The examiner stated that she has not reviewed the Veteran's private medical records.  The examiner opined that the Veteran's chronic low back pain was less likely than not caused by or a result of carrying heavy ruck pack and wearing body armor while in service from January 2006 to May 2008.  As rationale, the examiner quoted what seems to be two medical findings from different sources.  In this respect, she stated that common injuries associated with prolonged load carriage include foot blisters, stress fractures, back strains, metatarsalgia, rucksack palsy, and knee pain.  She further stated that degeneration of the disks particularly in the moving section of the spine is a natural process of aging.  In light of this literature, she stated that the Veteran's service treatment records were silent for any complaints of back pain in service, and that specifically his post-deployment health assessment was negative for back pain, refuting the Veteran's statement that back pain started in service.

However, subsequent to such examination, private treatment records pertaining to the Veteran's back were obtained.  Moreover, as noted previously, there are additional outstanding records relevant to the Veteran's claim.  Therefore, after obtaining any outstanding records, to especially include the Veteran's private treatment records from Dr. Higgs-Coulthard from October 2008, the record should be returned to the April 2011 VA examiner for an addendum opinion that considers this new evidence, as well as the Veteran's statements regarding the onset of his back problems, and the March 2008 IED blast with the subsequent May 2008 Post-Deployment Health Assessment reflecting the Veteran's complaints of experiencing numbness or tingling in the hands or feet.  


Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an opportunity to identify any VA or non-VA healthcare provider who treated him for his back disorder, to include Dr. Higgs-Coulthard.  After securing any necessary authorizations from him, obtain all identified treatment records, to especially include VA treatment records from the Marion and South Bend, Indiana facilities and any outstanding records from Dr. Higgs-Coulthard dated from October 2008 to the present.  All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's April 2011 spine examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the record, to include the private treatment records, offer an opinion as to whether it is at least as likely as not that the Veteran's back disorder began during service or is otherwise causally related to any incident of service, to include carrying a heavy ruck pack and wearing body armor and/or the March 2008 IED blast.  The examiner should consider the Veteran's complaints of experiencing numbness or tingling in the hands or feet on his May 2008 Post-Deployment Health Assessment.

In offering any opinion, the examiner should consider the evidence of record, to include the Veteran's and his spouse's statements regarding the onset and continuity of back symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


